UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 23, 2010 Central Pacific Financial Corp. (Exact name of registrant as specified in its charter) Hawaii 0-10777 99-0212597 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No. 220 South King Street, Honolulu, Hawaii (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers John C. Dean has been serving as Acting Executive Chairman of Central Pacific Financial Corp. (the “Company”) and Central Pacific Bank (“CPB”) pending approval of regulators to Mr. Dean becoming an officer and director of the Company and CPB.The Company has disclosed that upon receipt of this regulatory approval, Mr. Dennis I. Hirota, intended to resign as a director to enable Mr. Dean to be appointed in his place as a director of the Company and CPB.The Company and CPB have received regulatory approval for these appointments. Accordingly, as of June 23, 2010 Mr. Dean serves as the Executive Chairman of the Company and CPB. Furthermore, on June 23, 2010, Dennis I. Hirota resigned as a director of the Company and CPB, and on June 23, 2010 Mr. Dean was appointed as a director of the Company and CPB. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Central Pacific Financial Corp. (Registrant) Date:June 24, 2010 /s/ Glenn K.C. Ching Glenn K.C. Ching Senior Vice President and Corporate Secretary
